DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed August 18, 2020. Claims 1-39 are presently pending and are presented for examination.

CLAIM INTERPRETATION
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a vehicle onboard system is configured to generate control”, “communications media for transmitting data”, “a DUM module configured to optimize”, “software modules comprising sensing software configured to use information from a sensing module”, “control module is configured to integrate and/or process information”, “IRT comprises hardware modules, said hardware modules comprising a sensing module comprising sensors, a communications module, and/or a computation module ”, in claims 1, 3, 29, 31, 32.
The examiner notes that the correspond structure for the recited function is found in at least:
1. a vehicle onboard system is configured to generate control: OBU or vehicle control unit
2.	communications media for transmitting data: transitory wireless communications.
3.	a DUM module configured to optimize: The examiner cannot find structure for this limitation
4.	software modules comprising sensing software configured to use information from a sensing module:  sensors (e.g., LIDAR, camera, satellite navigation (e.g., GPS, differential GPS, BeiDou, GLONASS), RFID, inertial measurement unit (IMU), and/or radar)
5.	control module is configured to integrate and/or process information: vehicle control unit.
6.	IRT comprises hardware modules, said hardware modules comprising a sensing module comprising sensors, a communications module, and/or a computation module: The examiner interprets an IRT as equivalent to a roadside unit.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-39 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

7.	Claim 1 recites “a DUM module configured to optimize”, “communications media for transmitting data”. There is no description in the original specification filed 18 August 2020 of how to optimize use of resources by CAVs at various vehicle intelligence levels and, what a DUM is (hardware or software), and the applicant is claiming transitory media. “[T]he algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP § 2161.01. Because the specification fails to describe how to perform optimization functions using a DUM and how to data is being transferred, the claim fails to comply with the written description requirement of 35 U.S.C. 112(a). 
Claims 2-39 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason. 

8.	Claim 1 recites “IRT provides customized, on-demand, and dynamic IRT functions to individual CAVs for system security and backup, vehicle performance optimization, computing and management, and/or dynamic utility management (DUM) and information provision”. There is no description in the original specification filed 18 August 2020 of how to determine how to generate dynamic IRT functions.  “[T]he algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP § 2161.01. Because the specification fails to describe how to generate dynamic IRT functions, the claim fails to comply with the written description requirement of 35 U.S.C. 112(a). 
Claims 2-39 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason. 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



10.	Claims 1-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

11.	Claim 1 recites “a DUM module configured to optimize”, “communications media for transmitting data”. It is unclear how to perform optimization functions using a DUM and how to data is being transferred. Neither the claims nor the specification provide sufficient detail such that a person of ordinary skill would understand precisely how to perform optimization functions using a DUM and how to data is being transferred. As a result of this ambiguity, the precise boundary of the claim cannot be determined. Therefore, the claim is rejected as indefinite under 35 U.S.C. 112(b). 
Claims 2-39 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason. 

12.	Claim 1 recites “IRT provides customized, on-demand, and dynamic IRT functions to individual CAVs for system security and backup, vehicle performance optimization, computing and management, and/or dynamic utility management (DUM) and information provision”. It is unclear how to generate dynamic IRT functions. Neither the claims nor the specification provide sufficient detail such that a person of ordinary skill would understand precisely how to generate dynamic IRT functions. As a result of this ambiguity, the precise boundary of the claim cannot be determined. Therefore, the claim is rejected as indefinite under 35 U.S.C. 112(b). 
Claims 2-39 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason. 

13.	The term “abnormal driving environments” in claim 2 is a relative term which renders the claim indefinite.  The term “abnormal driving environments” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Please provide a specific definition of the term by amending the claims or removing it from the claims. Appropriate correction is required.

14.	The term “optimize use of resources by CAVs at various vehicle intelligence levels” in claim 3 is a relative term which renders the claim indefinite.  The term “optimize use of resources by CAVs at various vehicle intelligence levels” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Please provide a specific definition of the term by amending the claims or removing it from the claims. Appropriate correction is required.
Claims 4-5 depend from claim 3 and therefore include the same limitation as claim 1 so they are rejected for the same reason. 
15.	The term “optimal minimum of a cost function” in claim 5 is a relative term which renders the claim indefinite.  The term “optimal minimum of a cost function” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Please provide a specific definition of the term by amending the claims or removing it from the claims. Appropriate correction is required.


16.	Claims 5-7, 10, 13, 19-20, 22, 28, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second  paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
Claim 5 recites “the optimal”, “the total”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recite “the needs”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the performance”, “the computational ability”, “the emission output”, “the energy consumption”, “the comfort of a driver”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recite “the value of a vehicle cost”. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recite “the total cost”. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recite “the behavior of surrounding vehicles”. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recite “the prediction requirements of said CAV”. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recite “the planning and decision-making requirements”. There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recite “the computation resources”. There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recite “the environment of a CAV”. There is insufficient antecedent basis for this limitation in the claim.

Drawings
17.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, communications media for transmitting data between said CAVs and said IRT and customized, on-demand, and dynamic IRT functions vehicles must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Pursuant to MPEP 2111 Claim Interpretation; Broadest Reasonable Interpretation, “The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999)”

Pursuant to MPEP 2131 Anticipation — Application of 35 U.S.C. 102 (a), (b), and (e), “"A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). >"When a claim covers several structures or compositions, either generically or as alternatives, the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art." Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).”

Claim Rejections - 35 USC § 102

18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


19. 	Claims 1-39 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Matos et al, US 2019/0171208, hereinafter referred to as Matos.

Regarding claim 1, Matos discloses a distributed driving system (DDS) comprising:
a) connected and automated vehicles (CAVs), each CAV comprising a vehicle onboard system (See at least fig 1-11, ¶ 28, “an affordable multi-network Mobile Access Point (or Mobile AP or MAP) is presented. Note that the Mobile AP may also be referred to herein as an on-board unit (OBU), etc”), (See at least fig 1-11, ¶ 92, “A system in accordance with the present disclosure may provide support for the configuration and management of, for example, heterogeneous and high-capacity connectivity over different networks…a gateway for Internet access, connectivity fallback, and networking offload; the evolution of V2V, V2I, and V2X communication architecture and equipment”), (See at least fig 1-11, ¶ 144, “FIG. 5 is a block diagram that illustrates an example architecture of a system 500 that may reside in an AV operating in a network of moving things”); 
b) an intelligent roadside toolbox (IRT) (See at least fig 1-11, ¶ 29, “The vehicles and/or fleets may, for example, form an overall mesh of communication links, for example including the Mobile APs and also Fixed Access Points (or Fixed APs or FAPs) connected to the wired or tethered infrastructure (e.g., a local infrastructure, etc.). Note that Fixed APs may also be referred to herein as Road Side Units (RSUs)”), (See at least fig 1-11, ¶ 49, “Fixed AP can simultaneously provide access to multiple Fixed APs, Mobile APs (e.g., vehicle OBUs, etc.), devices, user devices, sensors, things, etc.”), (The examiner interprets an intelligent roadside toolbox equivalent to a Road Side Unit); and 
c) communications media for transmitting data between said CAVs and said IRT, wherein a vehicle onboard system is configured to generate control instructions for automated driving of a CAV comprising said vehicle onboard system (See at least fig 1-11, ¶ 30, “the Mobile Aps may communicate with the Fixed APs utilizing a relatively long-range protocol (e.g., 802.llp, etc.), and the Fixed Aps may, in turn, be hard wired to the wired infrastructure ( e.g., via cable, tethered optical link, etc.). Note that Fixed Aps may also, or alternatively, be coupled to the infrastructure via wireless link”), (See at least fig 1-11, ¶ 94, “A system in accordance with various aspects of the present disclosure will provide support for the functionality of AVs referred to herein as Advanced Driving Assistance Systems (ADAS), which the independent and self-driving capabilities of AVs”), (See at least fig 1-11, ¶ 107, “A system in accordance with the present disclosure may use information about context as input to algorithms, functions, and/or policies that may determine whether or not the AV is to, by way of example and not limitation, provide wireless connectivity to vehicle occupants; store or advertise data; travel over a particular route; remain stopped at a certain location; proceed to a charging station or parking place; and/or act as an urban sensor or data courier…various sets of context information that may affect the AV behavior and/or functionalities”); and 
wherein said IRT provides customized, on-demand, and dynamic IRT functions to individual CAVs for system security and backup, vehicle performance optimization, computing and management, and/or dynamic utility management (DUM) and information provision (See at least fig 1-11, ¶ 93, “A system in accordance with aspects of the present disclosure enables an AV to quickly initiate secure and trusted vehicle-to-vehicle (V2V), vehicle-to- infrastructure (V2I), and/or vehicle to anything (V2X) communications with neighbor AV and infrastructure elements. Such a system may, for example, provide for deployment of context-aware protocols or "security-as-a-service" packages based on the level of security required for any AV application and/or service; and ensure that security logs of AVs are stored and communicated to the system or other elements in a delay-tolerant fashion for backup, backtracking, and fault detection.”), (See at least fig 1-11, ¶ 97, “provide dynamic, personalized, and flexible data management mechanisms that may, for example, aggregate contextualized data from multiple sources and sensors, where such data is tailored for different types of services and applications…enabling customized data filtering, at a vehicle or Cloud level; and provide APis to enable customized configuration of data sensing mechanisms (e.g., sampling rates, resolution, frequency). Such a system may provide functionality and controls”), (See at least fig 1-11, ¶ 101, “Such a system may enable secure, contextualized, customized, and predictive announcements, advertisements, broadcasting and management of relevant data, events, video streaming and contents to feed such services. A system according to aspects of the present disclosure may determine and prioritize the data that will be relevant for each single service, AV, operator, customer, and/or client based on their needs and requirements; and may make the operation of service "over-the-air" update mechanisms more modular, flexible, reliable, and accountable, while enabling the deployment of management, monitoring, and configuration functions as managed services”).

Regarding claim 2, Matos discloses the DDS of claim 1 configured to provide on-demand and dynamic IRT functions to individual CAVs to avoid trajectory conflicts with other vehicles and/or to adjust vehicle route and/or trajectory for abnormal driving environments (See at least fig 1-11, ¶ 91, “provide smart and intelligent connectivity tools, to help operators and end-users make sure that the type, scope, and capacity of the wireless connectivity made available to each AV is tailored to the context and requirements of each individual scenario, while optimizing the functionality of the AV and the services provided by the AV, as a whole”), (See at least fig 1-11, ¶ 97, “provide dynamic, personalized, and flexible data management mechanisms that may, for example, aggregate contextualized data from multiple sources and sensors, where such data is tailored for different types of services and applications…enabling customized data filtering, at a vehicle or Cloud level; and provide APis to enable customized configuration of data sensing mechanisms (e.g., sampling rates, resolution, frequency). Such a system may provide functionality and controls”), (See at least fig 1-11, ¶ 62, “CV technologies enable the communication of real-time information about, for example, vehicle traffic, environmental conditions, unexpected events, and all kinds of context information that characterizes the roads on which the AVs are travelling. With such information, AVs are
equipped to make optimized decisions in-advance of encountering situations such as, for example, congested travel routes, accidents or other obstacles along the road, etc.
Also, CV technologies enable AVs to maintain updated software/firmware and any data sets relied upon by the AV (e.g., road maps).”).

Regarding claim 3, Matos discloses the DDS of claim 1 comprising a DUM module configured to optimize use of resources by CAVs at various vehicle intelligence levels by performing a method comprising: a) assembling IRT functions to provide to CAVs; and b) balancing CAV onboard system costs (See at least fig 1-11, ¶ 25, “a platform may utilize multiple connections ( or pathways) that exist between distinct sub-systems or elements within the same sub-system, to increase the robustness and/or load balancing of the system”), (See at least fig 1-11, ¶ 77, “A system in accordance with the present disclosure enables those actors to join forces and act together to build and manage a scalable, high-performance, robust, and safe ecosystem in which AVs are the central point to provide high-value services able to optimize network capacity, reduce congestion on roads, make a passenger's journey stress free, positively impact community and socio-economic growth, increase safety, and improve fleet operations”), (See at least fig 1-11, ¶ 99, “A system in accordance with various aspects of the present disclosure may enable network optimizations through the use of collaborative and continuous shared learning that may be done locally (e.g., to relevant vehicles), or at the Cloud for general learning. Such systems may enable, for example, the detection of anomalies and exceptions in algorithms in use at AV s, and may, for example, send information about them to Cloud, perform corrections or adjustments to the algorithms, and/or send such corrections or adjustment back to AVs”).

Regarding claim 4, Matos discloses the DDS of claim 3 wherein said CAV onboard system costs comprise computation ability cost (C), number of computational units cost (NU), fuel consumption cost (P), and climate control cost (V) (See at least fig 1-11, ¶ 98, “system may be
configured to continue to scale and expand the functionality and capabilities, as AVs are endowed with ever increasing computational, storage, and processing resources that allow
such AVs to run applications that leverage on resource intensive algorithms such as, for example, object detection and classification, map localization, path planning, video streaming, etc”), (See at least fig 1-11, ¶ 117, “present disclosure may use characteristics and parameters entered and/or collected by the system to evaluate the fees charged end-users based on the source of energy (e.g., type of fuel) used to operate the AV so that, for example, pricing
of end-user fees for use of AVs may be adjusted according to costs of operation”), (See at least fig 1-11, ¶ 183, “Some of these goals may include one or more of, for example, reducing communication costs or communication resources,”).


Regarding claim 5, Matos discloses the DDS of claim 3 wherein said DUM module is configured to optimize resources by CAVs at various vehicle intelligence levels by identifying the optimal minimum of a cost function describing the total cost to implement an automated driving system as a sum of functions providing positive values for computation ability cost (C), number of computational units cost (NU), fuel consumption cost (P), and climate control cost (V) (See at least fig 1-11, ¶ 23, “the platform may be flexibly optimized (e.g., at design/installation time and/or in real-time) for different purposes ( e.g., to reduce the latency, increase throughput, reduce power consumption, load balance, increase reliability, make more robust with regard to failures or other disturbances, etc.),”), (See at least fig 1-11, ¶ 77, “A system in accordance with the present disclosure enables those actors to join forces and act together to build and manage a scalable, high-performance, robust, and safe ecosystem in whichAVs are the central point to provide high-value services able to optimize network capacity, reduce congestion on roads, make a passenger's journey stress free, positively impact
community and socio-economic growth, increase safety, and improve fleet operations.”).

Regarding claim 6, Matos discloses the DDS of claim 1 wherein said IRT provides customized, on-demand, and dynamic IRT functions to improve safety and stability of individual CAVs according to the needs of individual CAVs by assembling IRT functions and providing IRT functions to individual CAVs (See at least fig 1-11, ¶ 93, “A system in accordance with aspects of the present disclosure enables an AV to quickly initiate secure and trusted vehicle-to-vehicle (V2V), vehicle-to- infrastructure (V2I), and/or vehicle to anything (V2X) communications with neighbor AV and infrastructure elements. Such a system may, for example, provide for deployment of context-aware protocols or "security-as-a-service" packages based on the level of security required for any AV application and/or service; and ensure that security logs of AVs are stored and communicated to the system or other elements in a delay-tolerant fashion for backup, backtracking, and fault detection.”), (See at least fig 1-11, ¶ 97, “provide dynamic, personalized, and flexible data management mechanisms that may, for example, aggregate contextualized data from multiple sources and sensors, where such data is tailored for different types of services and applications…enabling customized data filtering, at a vehicle or Cloud level; and provide APis to enable customized configuration of data sensing mechanisms (e.g., sampling rates, resolution, frequency). Such a system may provide functionality and controls”), (See at least fig 1-11, ¶ 101, “Such a system may enable secure, contextualized, customized, and predictive announcements, advertisements, broadcasting and management of relevant data, events, video streaming and contents to feed such services. A system according to aspects of the present disclosure may determine and prioritize the data that will be relevant for each single service, AV, operator, customer, and/or client based on their needs and requirements; and may make the operation of service "over-the-air" update mechanisms more modular, flexible, reliable, and accountable, while enabling the deployment of management, monitoring, and configuration functions as managed services”).

Regarding claim 7, Matos discloses the DDS of claim 1 configured to measure the performance of a CAV according to an index describing the computational ability of said CAV, the emission output of said CAV, the energy consumption of said CAV, and/or the comfort of a driver of said CAV (See at least fig 1-11, ¶ 102, “the present disclosure may enable AVs to leverage information and computing resources of their neighbor devices to carry out substantial amounts of data storage, communication, configuration, measurement, and management functions”), (See at least fig 1-11, ¶ 98, “system may be configured to continue to scale and expand the functionality and capabilities, as AVs are endowed with ever increasing computational, storage, and processing resources that allow such AVs to run applications that leverage on resource intensive algorithms such as, for example, object detection and classification, map localization, path planning, video streaming, etc”), (See at least fig 1-11, ¶ 116, “when the level of charge of the batteries of an AV drops below a certain threshold, a system according to the present disclosure may evaluate the level of charge and the occupancy of nearby charging station(s) to aid the AV in determining whether the AV should stay parked
( e.g., acting as a reliable gateway for the Internet) rather than continuing to travel and thereby consume the remaining battery power”), (See at least fig 1-11, ¶ 131, “A system according to aspects of the present disclosure may enable any kind of decision, action, or communication performed within an AV to be evaluated based on the scope/locality of the decision, action, or communication.”).

Regarding claim 8, Matos discloses the DDS of claim 7 wherein computational ability comprises computation speed for sensing, prediction, decision-making, and/or control; wherein energy consumption comprises fuel economy and/or electricity economy; and/or the comfort of said driver comprises climate control and/or acceleration/deceleration of said CAV (See at least fig 1-11, ¶ 23, “the platform may be flexibly optimized (e.g., at design/installation time and/or in real-time) for different purposes ( e.g., to reduce the latency, increase throughput, reduce power consumption, load balance, increase reliability, make more robust with regard to failures or other disturbances, etc.),”), (See at least fig 1-11, ¶ 77, “A system in accordance with the present disclosure enables those actors to join forces and act together to build and manage a scalable, high-performance, robust, and safe ecosystem in which AVs are the central point to provide high-value services able to optimize network capacity, reduce congestion on roads, make a passenger's journey stress free, positively impact community and socio-economic growth, increase safety, and improve fleet operations.”), (See at least fig 1-11, ¶ 80, “the deployment and management of AV software for PAVES. Such software may include, for example, functionality related to automated controls ( e.g., steering, braking, signals, etc.), self-parking, auto-collision avoidance features, self-vehicle control, etc. Such a system may provide support for in-vehicle services that leverage on AV functionalities.”).

Regarding claim 9, Matos discloses the DDS of claim 1 wherein said DDS is configured to provide a customized IRT to supplement an individual CAV according to vehicle manufacturer designs to improve CAV performance (See at least fig 1-11, ¶ 93, “A system in accordance with aspects of the present disclosure enables an AV to quickly initiate secure and trusted vehicle-to-vehicle (V2V), vehicle-to- infrastructure (V2I), and/or vehicle to anything (V2X) communications with neighbor AV and infrastructure elements. Such a system may, for example, provide for deployment of context-aware protocols or "security-as-a-service" packages based on the level of security required for any AV application and/or service; and ensure that security logs of AVs are stored and communicated to the system or other elements in a delay-tolerant fashion for backup, backtracking, and fault detection.”), (See at least fig 1-11, ¶ 97, “provide dynamic, personalized, and flexible data management mechanisms that may, for example, aggregate contextualized data from multiple sources and sensors, where such data is tailored for different types of services and applications…enabling customized data filtering, at a vehicle or Cloud level; and provide APis to enable customized configuration of data sensing mechanisms (e.g., sampling rates, resolution, frequency). Such a system may provide functionality and controls”), (See at least fig 1-11, ¶ 101, “Such a system may enable secure, contextualized, customized, and predictive announcements, advertisements, broadcasting and management of relevant data, events, video streaming and contents to feed such services. A system according to aspects of the present disclosure may determine and prioritize the data that will be relevant for each single service, AV, operator, customer, and/or client based on their needs and requirements; and may make the operation of service "over-the-air" update mechanisms more modular, flexible, reliable, and accountable, while enabling the deployment of management, monitoring, and configuration functions as managed services”).

Regarding claim 10, Matos discloses the DDS of claim 1 wherein said DDS is configured to provide supplemental functions to an individual CAV in response to the value of a vehicle cost function exceeding a threshold and/or in response to detecting a component, function, and/or service failure (See at least fig 1-11, ¶ 23, “the platform may be flexibly optimized (e.g., at design/installation time and/or in real-time) for different purposes ( e.g., to reduce the latency, increase throughput, reduce power consumption, load balance, increase reliability, make more robust with regard to failures or other disturbances, etc.),”), (See at least fig 1-11, ¶ 24, “the platform may comprise various built-in redundancies and fail-recovery mechanisms. For
example, the platform may comprise a self-healing capability, self-configuration capability, self-adaptation capability, etc. The protocols and functions of the platform may, for example, be prepared to be autonomously and smoothly configured and adapted to the requirements and features of different environments characterized by different levels of mobility and density of things (or objects), the number/types of access to those things”).

Regarding claim 11, Matos discloses the DDS of claim 1 wherein said IRT is configured to provide a customized service for vehicle manufacturers and/or driving services providers, said customized service comprising functions for remote-control service, pavement condition detection, and/or pedestrian prediction (See at least fig 1-11, ¶ 65, “enable the monitoring of charging status of EV batteries, allow vehicle manufacturers to remotely monitor the deployment of new battery technologies, support automated reservation and billing at charging stations, and permit remote control of charging schedules. Based on those connectivity and technological needs, and looking to the demands of AVs”), (See at least fig 1-11, ¶ 96, “provide appropriate configuration and/ or information for each AV to act as a mobile gateway to the Internet; allow real-time, data-driven dispatching of emergency
vehicles/first responders; define how the AV infrastructure is to behave/operate in case of an emergency; and to permit others”), (See at least fig 1-11, ¶ 111, “present disclosure may use information about unexpected events in a particular geographic region ( e.g., a city) such as,
for example, road obstructions, vehicle and/or pedestrian accidents, and/or the closing of roads/highways to allow the system to feed such details to AV trip planning algorithms”).

Regarding claim 12, Matos discloses the DDS of claim 1 wherein said IRT is configured to receive information from a vehicle OBU, electronic stability program (ESP), and/or vehicle control unit (VCU) (See at least fig 1-11, ¶ 29, “The vehicles and/or fleets may, for example, form an overall mesh of communication links, for example including the Mobile APs and also Fixed Access Points (or Fixed APs or FAPs) connected to the wired or tethered infrastructure (e.g., a local infrastructure, etc.). Note that Fixed APs may also be referred to herein as Road Side Units (RSUs)”), (See at least fig 1-11, ¶ 49, “Fixed AP can simultaneously provide access to multiple Fixed APs, Mobile APs (e.g., vehicle OBUs, etc.), devices, user devices, sensors, things, etc.”).

Regarding claim 13, Matos discloses the DDS of claim 1 configured to determine CAV information and/or functional requirements based on a cost function describing the total cost to implement an automated driving system as a sum of functions for computation ability cost (C), number of computational units cost (NU), fuel consumption cost (P), and climate control cost (V); identify an optimal minimum of said cost function; and send said information and/or functional requirements to the IRT for providing supplemental information and/or functions to a CAV (See at least fig 1-11, ¶ 23, “the platform may be flexibly optimized (e.g., at design/installation time and/or in real-time) for different purposes ( e.g., to reduce the latency, increase throughput, reduce power consumption, load balance, increase reliability, make more robust with regard to failures or other disturbances, etc.),”), (See at least fig 1-11, ¶ 77, “A system in accordance with the present disclosure enables those actors to join forces and act together to build and manage a scalable, high-performance, robust, and safe ecosystem in whichAVs are the central point to provide high-value services able to optimize network capacity, reduce congestion on roads, make a passenger's journey stress free, positively impact
community and socio-economic growth, increase safety, and improve fleet operations.”).

Regarding claim 14, Matos discloses the DDS of claim 1 configured to integrate sensor and/or driving environment information from different resources to provide integrated sensor and/or driving environment information and pass said integrated sensor and/or driving environment information to a prediction module (See at least fig 1-11, ¶ 97, “enable the collection and fusion of different types of data, while enabling customized data filtering, at a vehicle or Cloud level; and provide APis to enable customized configuration of data sensing mechanisms
(e.g., sampling rates, resolution, frequency). Such a system may provide functionality and controls, for example, to enable data distribution for environmental awareness”), (See at least fig 1-11, ¶ 214, “machine learning application, deep learning application, and/or other artificial intelligence application(s), may process the various data to perform fusion of the data”).

Regarding claim 15, Matos discloses the DDS of claim 1 configured to provide customized, on-demand, and dynamic IRT functions to individual CAVs for sensing, transportation behavior prediction and management, planning and decision-making, and/or vehicle control  (See at least fig 1-11, ¶ 97, “provide dynamic, personalized, and flexible data management mechanisms that may, for example, aggregate contextualized data from multiple sources and sensors, where such data is tailored for different types of services and applications…enabling customized data filtering, at a vehicle or Cloud level; and provide APis to enable customized configuration of data sensing mechanisms (e.g., sampling rates, resolution, frequency). Such a system may provide functionality and controls”), (See at least fig 1-11, ¶ 39, “the communication network enables remote monitoring of drivers' behaviors, behaviors of autonomous vehicles and/or control systems thereof”), (See at least fig 1-11, ¶ 102, “in order to resolve together any coordinated decision that affects the behavior of any data/control/service function. Such a system may enable an AV to, for example, detect whether any decision or management function may be done locally or should be done at the Cloud level”).

Regarding claim 16, Matos discloses the DDS of claim 15 wherein said sensing comprises providing information in real-time, short-term, and/or long-term for transportation behavior prediction and management, planning and decision-making, and/or vehicle control (See at least fig 1-11, ¶ 62, “CV technologies enable the communication of real-time information about, for example, vehicle traffic, environmental conditions, unexpected events, and all kinds of context information that characterizes the roads on which the AVs are travelling. With such information, AVs are equipped to make optimized decisions in-advance of encountering situations such as, for example, congested travel routes, accidents or other obstacles along the road, etc. Also, CV technologies enable AVs to maintain updated software/firmware and any data sets relied upon by the AV (e.g., road maps).”), (See at least fig 1-11, ¶ 102, “AVs may perform large numbers of real-time, resource-intensive, and critical actions while on-the-move, and most of these actions may be decided and performed locally, without interacting with functionality in the Cloud”).

Regarding claim 17, Matos discloses the DDS of claim 1 configured to provide system security and backup, vehicle performance optimization, computing and management, and dynamic utility management for a CAV (See at least fig 1-11, ¶ 93, “A system in accordance with aspects of the present disclosure enables an AV to quickly initiate secure and trusted vehicle-to-vehicle (V2V), vehicle-to- infrastructure (V2I), and/or vehicle to anything (V2X) communications with neighbor AV and infrastructure elements. Such a system may, for example, provide for deployment of context-aware protocols or "security-as-a-service" packages based on the level of security required for any AV application and/or service; and ensure that security logs of AVs are stored and communicated to the system or other elements in a delay-tolerant fashion for backup, backtracking, and fault detection.”), (See at least fig 1-11, ¶ 97, “provide dynamic, personalized, and flexible data management mechanisms that may, for example, aggregate contextualized data from multiple sources and sensors, where such data is tailored for different types of services and applications…enabling customized data filtering, at a vehicle or Cloud level; and provide APis to enable customized configuration of data sensing mechanisms (e.g., sampling rates, resolution, frequency). Such a system may provide functionality and controls”), (See at least fig 1-11, ¶ 77, “A system in accordance with the present disclosure enables those actors to join forces and act together to build and manage a scalable, high-performance, robust, and safe ecosystem in which AVs are the central point to provide high-value services able to optimize network capacity, reduce congestion on roads, make a passenger's journey stress free, positively impact community and socio-economic growth, increase safety, and improve fleet operations.”).

Regarding claim 18, Matos discloses the DDS of claim 1 configured to provide customized, on-demand, and dynamic IRT sensing functions for automated driving of a CAV using information obtained from said CAV and/or other CAVs and/or information obtained from the IRT (See at least fig 1-11, ¶ 97, “provide dynamic, personalized, and flexible data management mechanisms that may, for example, aggregate contextualized data from multiple sources and sensors, where such data is tailored for different types of services and applications…enabling customized data filtering, at a vehicle or Cloud level; and provide APis to enable customized configuration of data sensing mechanisms (e.g., sampling rates, resolution, frequency). Such a system may provide functionality and controls”), (See at least fig 1-11, ¶ 39, “the communication network enables remote monitoring of drivers' behaviors, behaviors of autonomous vehicles and/or control systems thereof”), (See at least fig 1-11, ¶ 102, “in order to resolve together any coordinated decision that affects the behavior of any data/control/service function. Such a system may enable an AV to, for example, detect whether any decision or management function may be done locally or should be done at the Cloud level”).

Regarding claim 19, Matos discloses the DDS of claim 1 configured to provide customized, on- demand, and dynamic IRT transportation behavior prediction and management functions for automated driving of a CAV, wherein said transportation behavior prediction and management functions predict the behavior of surrounding vehicles, pedestrians, bicycles, and/or other moving objects (See at least fig 1-11, ¶ 30, “the Mobile Aps may communicate with the Fixed APs utilizing a relatively long-range protocol (e.g., 802.llp, etc.), and the Fixed Aps may, in turn, be hard wired to the wired infrastructure ( e.g., via cable, tethered optical link, etc.). Note that Fixed Aps may also, or alternatively, be coupled to the infrastructure via wireless link”), (See at least fig 1-11, ¶ 94, “A system in accordance with various aspects of the present disclosure will provide support for the functionality of AVs referred to herein as Advanced Driving Assistance Systems (ADAS), which the independent and self-driving capabilities of AVs”), (See at least fig 1-11, ¶ 107, “A system in accordance with the present disclosure may use information about context as input to algorithms, functions, and/or policies that may determine whether or not the AV is to, by way of example and not limitation, provide wireless connectivity to vehicle occupants; store or advertise data; travel over a particular route; remain stopped at a certain location; proceed to a charging station or parking place; and/or act as an urban sensor or data courier…various sets of context information that may affect the AV behavior and/or functionalities”), (See at least fig 1-11, ¶ 111, “present disclosure may use information about unexpected events in a particular geographic region ( e.g., a city) such as, for example, road obstructions, vehicle and/or pedestrian accidents, and/or the closing of roads/highways to allow the system to feed such details to AV trip planning algorithms”).

Regarding claim 20, Matos discloses the DDS of claim 19 wherein said transportation behavior prediction and management functions provide: i) prediction support comprising providing raw data and/or providing features extracted from raw data; and/or ii) a prediction result, wherein prediction support and/or a prediction result is/are provided to a CAV based on the prediction requirements of said CAV (See at least fig 1-11, ¶ 112, “system described herein may use information about the density of AVs traveling various roads, may detect that the number of AVs traveling over a specific road is increasing, and may use such information to predict, in advance, which roads should be used to perform trips”), (See at least fig 1-11, ¶ 113, “The system may be able to predict such obstacles ( e.g., based on historical information on road obstructions/issues of the roads of interest), and may advertise such information to AVs and/or system located in the Cloud, in advance, to aid in quickly finding alternate routes for AVs.”).

Regarding claim 21, Matos discloses the DDS of 1 configured to provide customized, on-demand, and dynamic IRT planning and decision-making functions for automated driving of a CAV (See at least fig 1-11, ¶ 62, “CV technologies enable the communication of real-time information about, for example, vehicle traffic, environmental conditions, unexpected events, and all kinds of context information that characterizes the roads on which the AVs are travelling. With such information, AVs are equipped to make optimized decisions in-advance of encountering situations such as, for example, congested travel routes, accidents or other obstacles along the road, etc. Also, CV technologies enable AVs to maintain updated software/firmware and any data sets relied upon by the AV (e.g., road maps).”), (See at least fig 1-11, ¶ 102, “AVs may perform large numbers of real-time, resource-intensive, and critical actions while on-the-move, and most of these actions may be decided and performed locally, without interacting with functionality in the Cloud”).

Regarding claim 22, Matos discloses the DDS of claim 21 wherein said planning and decision-making functions provide: i) path planning comprising identifying and/or providing a detailed driving path at a microscopic level for automated driving of a CAV; ii) route planning comprising identifying and/or providing a route for automated driving of a CAV; iii) special condition planning comprising identifying and/or providing a detailed driving path at a microscopic level and/or a route for automated driving of a CAV during special weather conditions or event conditions; and/or iv) disaster solutions comprising identifying and/or providing a detailed driving path at a microscopic level and/or a route for automated driving of a CAV during a disaster, wherein path planning, route planning, special condition planning, and/or disaster solutions is/are provided to a CAV based on the planning and decision-making requirements of said CAV (See at least fig 1-11, ¶ 61, “transportation agencies, municipalities,
and/or vehicle fleet owners, allowing such entities to enhance the knowledge they have about the environment and conditions in which their vehicles operate, and to benefit
from having historical data and actionable insights to better plan, allocate, and manage their operations and logistics, making them smarter, safer, cost-effective, and productive”), (See at least fig 1-11, ¶ 62, “CV technologies enable the communication of real-time information about, for example, vehicle traffic, environmental conditions, unexpected events, and all kinds of context information that characterizes the roads on which the AVs are travelling. With such information, AVs are equipped to make optimized decisions in-advance of encountering situations such as, for example, congested travel routes, accidents or other obstacles along the road, etc. Also, CV technologies enable AVs to maintain updated software/firmware and any data sets relied upon by the AV (e.g., road maps).”), (See at least fig 1-11, ¶ 112, “system described herein may use information about the density of AVs traveling various roads, may detect that the number of AVs traveling over a specific road is increasing, and may use such information to predict, in advance, which roads should be used to perform trips”), (See at least fig 1-11, ¶ 113, “The system may be able to predict such obstacles ( e.g., based on historical information on road obstructions/issues of the roads of interest), and may advertise such information to AVs and/or system located in the Cloud, in advance, to aid in quickly finding alternate routes for AVs.”), (See at least fig 1-11, ¶ 128, “A system in accordance with aspects of the present disclosure may provide the functionality of a common platform for trip planning and payment”), (See at least fig 1-11, ¶ 132, “A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining/planning/scheduling what actions an AV may perform or which road an AV may
travel.”).

Regarding claim 23, Matos discloses the DDS of claim 1 wherein said DDS comprises a control module and a decision-making module (See at least fig 1-11, ¶ 62, “CV technologies enable the communication of real-time information about, for example, vehicle traffic, environmental conditions, unexpected events, and all kinds of context information that characterizes the roads on which the AVs are travelling. With such information, AVs are equipped to make optimized decisions in-advance of encountering situations such as, for example, congested travel routes, accidents or other obstacles along the road, etc. Also, CV technologies enable AVs to maintain updated software/firmware and any data sets relied upon by the AV (e.g., road maps).”), (See at least fig 1-11, ¶ 102, “in order to resolve together any coordinated decision that affects the behavior of any data/control/service function. Such a system may enable an AV to, for example, detect whether any decision or management function may be done locally or should be done at the Cloud level”), (See at least fig 1-11, ¶ 177, “The information provided by the sensors from the AVs and the various networks may be processed by one or more processors running, for example, smart data learning algorithms for multiple purposes, where data learning may comprise, for example, one or more of machine learning,
deep learning, other artificial intelligence techniques, etc”).

Regarding claim 24, Matos discloses the DDS of claim 1 configured to provide customized, on-demand, and dynamic IRT vehicle control functions for automated driving of a CAV (See at least fig 1-11, ¶ 62, “CV technologies enable the communication of real-time information about, for example, vehicle traffic, environmental conditions, unexpected events, and all kinds of context information that characterizes the roads on which the AVs are travelling. With such information, AVs are equipped to make optimized decisions in-advance of encountering situations such as, for example, congested travel routes, accidents or other obstacles along the road, etc. Also, CV technologies enable AVs to maintain updated software/firmware and any data sets relied upon by the AV (e.g., road maps).”), (See at least fig 1-11, ¶ 102, “AVs may perform large numbers of real-time, resource-intensive, and critical actions while on-the-move, and most of these actions may be decided and performed locally, without interacting with functionality in the Cloud”).

Regarding claim 25, Matos discloses the DDS of claim 24 wherein said IRT vehicle control functions are supported by customized, on-demand, and dynamic IRT sensing functions; customized, on-demand, and dynamic IRT transportation behavior prediction and management functions; and/or customized, on-demand, and dynamic IRT planning and decision-making functions (See at least fig 1-11, ¶ 112, “system described herein may use information about the density of AVs traveling various roads, may detect that the number of AVs traveling over a specific road is increasing, and may use such information to predict, in advance, which roads should be used to perform trips”), (See at least fig 1-11, ¶ 113, “The system may be able to predict such obstacles ( e.g., based on historical information on road obstructions/issues of the roads of interest), and may advertise such information to AVs and/or system located in the Cloud, in advance, to aid in quickly finding alternate routes for AVs.”), (See at least fig 1-11, ¶ 128, “A system in accordance with aspects of the present disclosure may provide the functionality of a common platform for trip planning and payment”), (See at least fig 1-11, ¶ 132, “A system in accordance with various aspects of the present disclosure may take such characteristics or parameters into account when determining/planning/scheduling what actions an AV may perform or which road an AV may travel.”), (See at least fig 1-11, ¶ 80, “the deployment and management of AV software for PAVES. Such software may include, for
example, functionality related to automated controls ( e.g., steering, braking, signals, etc.), self-parking, auto-collision avoidance features, self-vehicle control, etc. Such a system
may provide support for in-vehicle services that leverage on AV functionalities.”).

Regarding claim 26, Matos discloses the DDS of claim 24 wherein said vehicle control functions provide lateral control, vertical control, platoon control, fleet management, and/or system failure safety measures for a CAV (See at least fig 1-11, ¶ 74, “managing deployment of autonomous vehicles in what may be referred to herein as "platooning," the use of narrower roadway lanes, reducing vehicle stops at intersections, and the use of improved road striping and road signage that aid recognition of the roadway by autonomous vehicles, thus decreasing road congestion/costs while increasing the efficiency and utilization of transit providers that contribute to the overall transit network in a region”), (See at least fig 1-11, ¶ 95, “A system as described herein may provide functionality that ensures that critical driving applications such as, by way of example and not limitation, "see-through," "blind spot" monitoring, lane/trajectory change assistance, the following of specific vehicles, a requirement to maintain a minimum inter-vehicle distance, overtaking maneuvers, collision warnings, etc., are provided with or gather look-ahead and predictive context information”).

Regarding claim 27, Matos discloses the DDS of claim 26 wherein said system failure safety measures are configured to provide sufficient response time for drivers to assume control of a vehicle during a system failure and/or to stop vehicles safely  (See at least fig 1-11, ¶ 77, “A system in accordance with the present disclosure enables those actors to join forces and act together to build and manage a scalable, high-performance, robust, and safe ecosystem in which AVs are the central point to provide high-value services able to optimize network capacity, reduce congestion on roads, make a passenger's journey stress free, positively impact community and socio-economic growth, increase safety, and improve fleet operations.”), (See at least fig 1-11, ¶ 80, “the deployment and management of AV software for PAVES. Such software may include, for example, functionality related to automated controls ( e.g., steering, braking, signals, etc.), self-parking, auto-collision avoidance features, self-vehicle control, etc. Such a system may provide support for in-vehicle services that leverage on AV functionalities.”).

Regarding claim 28, Matos discloses the DDS of claim 24 wherein said vehicle control functions are configured to determine the computation resources supporting automated driving of a CAV and request and/or provide supplemental computation resources from said IRT (See at least fig 1-11, ¶ 102, “the present disclosure may enable AVs to leverage information and computing resources of their neighbor devices to carry out substantial amounts of data storage, communication, configuration, measurement, and management functions”), (See at least fig 1-11, ¶ 98, “system may be configured to continue to scale and expand the functionality and capabilities, as AVs are endowed with ever increasing computational, storage, and processing resources that allow such AVs to run applications that leverage on resource intensive algorithms such as, for example, object detection and classification, map localization, path planning, video streaming, etc”).

Regarding claim 29, Matos discloses the DDS of claim 23 wherein said control module is configured to integrate and/or process information provided by said decision-making module and to send vehicle control commands to CAVs for automated driving of said CAVs (See at least fig 1-11, ¶ 30, “the Mobile Aps may communicate with the Fixed APs utilizing a relatively long-range protocol (e.g., 802.llp, etc.), and the Fixed Aps may, in turn, be hard wired to the wired infrastructure ( e.g., via cable, tethered optical link, etc.). Note that Fixed Aps may also, or alternatively, be coupled to the infrastructure via wireless link”), (See at least fig 1-11, ¶ 94, “A system in accordance with various aspects of the present disclosure will provide support for the functionality of AVs referred to herein as Advanced Driving Assistance Systems (ADAS), which the independent and self-driving capabilities of AVs”), (See at least fig 1-11, ¶ 107, “A system in accordance with the present disclosure may use information about context as input to algorithms, functions, and/or policies that may determine whether or not the AV is to, by way of example and not limitation, provide wireless connectivity to vehicle occupants; store or advertise data; travel over a particular route; remain stopped at a certain location; proceed to a charging station or parking place; and/or act as an urban sensor or data courier…various sets of context information that may affect the AV behavior and/or functionalities”).

Regarding claim 30, Matos discloses the DDS of claim 1 configured to determine an optimal vehicle power consumption and driver comfort for an individual CAV to minimize power consumption and emissions and send said optimal vehicle power consumption and driver comfort to said CAV using said communications media (See at least fig 1-11, ¶ 65, “enable the monitoring of charging status of EV batteries, allow vehicle manufacturers to remotely monitor the deployment of new battery technologies, support automated reservation and billing at charging stations, and permit remote control of charging schedules. Based on those connectivity and technological needs, and looking to the demands of AVs”), (See at least fig 1-11, ¶ 96, “provide appropriate configuration and/ or information for each AV to act as a mobile gateway to the Internet; allow real-time, data-driven dispatching of emergency
vehicles/first responders; define how the AV infrastructure is to behave/operate in case of an emergency; and to permit others”), (See at least fig 1-11, ¶ 111, “present disclosure may use information about unexpected events in a particular geographic region ( e.g., a city) such as,
for example, road obstructions, vehicle and/or pedestrian accidents, and/or the closing of roads/highways to allow the system to feed such details to AV trip planning algorithms”).

Regarding claim 31, Matos discloses the DDS of claim 1, wherein said IRT comprises hardware modules, said hardware modules comprising a sensing module comprising sensors, a communications module, and/or a computation module (See at least fig 1-11, ¶ 62, “CV technologies enable the communication of real-time information about, for example, vehicle traffic, environmental conditions, unexpected events, and all kinds of context information that characterizes the roads on which the AVs are travelling. With such information, AVs are equipped to make optimized decisions in-advance of encountering situations such as, for example, congested travel routes, accidents or other obstacles along the road, etc. Also, CV technologies enable AVs to maintain updated software/firmware and any data sets relied upon by the AV (e.g., road maps).”), (See at least fig 1-11, ¶ 102, “in order to resolve together any coordinated decision that affects the behavior of any data/control/service function. Such a system may enable an AV to, for example, detect whether any decision or management function may be done locally or should be done at the Cloud level”), (See at least fig 1-11, ¶ 177, “The information provided by the sensors from the AVs and the various networks may be processed by one or more processors running, for example, smart data learning algorithms for multiple purposes, where data learning may comprise, for example, one or more of machine learning, deep learning, other artificial intelligence techniques, etc”).

Regarding claim 32, Matos discloses the DDS of claim 1, wherein said IRT comprises software modules, said software modules comprising sensing software configured to use information from a sensing module to provide object detection and mapping; and decision-making software configured to provide paths, routes, and/or control instructions for CAVs (See at least fig 1-11, ¶ 98, “system may be configured to continue to scale and expand the functionality and capabilities, as AVs are endowed with ever increasing computational, storage, and processing resources that allow such AVs to run applications that leverage on resource intensive algorithms such as, for example, object detection and classification, map localization, path planning, video streaming, etc”), (See at least fig 1-11, ¶ 38, “Note that the sensor may also (or alternatively) be mobile (e.g., a sensor mounted to another vehicle passing by a Mobile AP or Fixed AP, a drone-mounted sensor, a pedestrian-mounted sensor, etc.).”), (See at least fig 1-11, ¶ 49, “Fixed AP can simultaneously provide access to multiple Fixed APs, Mobile APs (e.g., vehicle OBUs, etc.), devices, user devices, sensors, things, etc.”).


Regarding claim 33, Matos discloses the DDS of claim 1 configured to provide system backup and redundancy services for individual CAVs, wherein said provide system backup and redundancy services provide:a) backup and/or supplemental sensing devices for individual CAVs requiring sensing support; and/or b) backup and/or supplemental computational resources for individual CAVs to maintain CAV performance levels (See at least fig 1-11, ¶ 93, “A system in accordance with aspects of the present disclosure enables an AV to quickly initiate secure and trusted vehicle-to-vehicle (V2V), vehicle-to- infrastructure (V2I), and/or vehicle to anything (V2X) communications with neighbor AV and infrastructure elements. Such a system may, for example, provide for deployment of context-aware protocols or "security-as-a-service" packages based on the level of security required for any AV application and/or service; and ensure that security logs of AVs are stored and communicated to the system or other elements in a delay-tolerant fashion for backup, backtracking, and fault detection.”), (See at least fig 1-11, ¶ 97, “provide dynamic, personalized, and flexible data management mechanisms that may, for example, aggregate contextualized data from multiple sources and sensors, where such data is tailored for different types of services and applications…enabling customized data filtering, at a vehicle or Cloud level; and provide APis to enable customized configuration of data sensing mechanisms (e.g., sampling rates, resolution, frequency). Such a system may provide functionality and controls”), (See at least fig 1-11, ¶ 77, “A system in accordance with the present disclosure enables those actors to join forces and act together to build and manage a scalable, high-performance, robust, and safe ecosystem in which AVs are the central point to provide high-value services able to optimize network capacity, reduce congestion on roads, make a passenger's journey stress free, positively impact community and socio-economic growth, increase safety, and improve fleet operations.”).
Regarding claim 34, Matos discloses the DDS of claim 33 configured to provide system backup and redundancy services for individual CAVs using said communications media (See at least fig 1-11, ¶ 23, “the platform may be flexibly optimized (e.g., at design/installation time and/or in real-time) for different purposes ( e.g., to reduce the latency, increase throughput, reduce power consumption, load balance, increase reliability, make more robust with regard to failures or other disturbances, etc.),”), (See at least fig 1-11, ¶ 24, “the platform may comprise various built-in redundancies and fail-recovery mechanisms. For example, the platform may comprise a self-healing capability, self-configuration capability, self-adaptation capability, etc. The protocols and functions of the platform may, for example, be prepared to be autonomously and smoothly configured and adapted to the requirements and features of different environments characterized by different levels of mobility and density of things (or objects), the number/types of access to those things”).

Regarding claim 35, Matos discloses the DDS of claim 1 configured to collect sensor data describing the environment of a CAV; and provide at least a subset of said sensor data to a CAV to supplement a malfunctioning and/or deficient sensor system of said CAV to maximize proper functioning of said CAV (See at least fig 1-11, ¶ 62, “CV technologies enable the communication of real-time information about, for example, vehicle traffic, environmental conditions, unexpected events, and all kinds of context information that characterizes the roads on which the AVs are travelling. With such information, AVs are equipped to make optimized decisions in-advance of encountering situations such as, for example, congested travel routes, accidents or other obstacles along the road, etc. Also, CV technologies enable AVs to maintain updated software/firmware and any data sets relied upon by the AV (e.g., road maps).”), (See at least fig 1-11, ¶ 102, “in order to resolve together any coordinated decision that affects the behavior of any data/control/service function. Such a system may enable an AV to, for example, detect whether any decision or management function may be done locally or should be done at the Cloud level”), (See at least fig 1-11, ¶ 177, “The information provided by the sensors from the AVs and the various networks may be processed by one or more processors running, for example, smart data learning algorithms for multiple purposes, where data learning may comprise, for example, one or more of machine learning,
deep learning, other artificial intelligence techniques, etc”).

Regarding claim 36, Matos discloses the DDS of claim 35 wherein said sensor data is provided by an IRT sensing module (See at least fig 1-11, ¶ 49, “Fixed AP can provide a plurality of simultaneous accesses to another single unit (e.g., another Fixed AP, Mobile AP, device, etc.), for example utilizing different channels, different radios, etc.). Note that a plurality of Fixed APs may be utilized for fault-tolerance/fail-recovery purposes”), (See at least fig 1-11, ¶ 38, “Note that the sensor may also (or alternatively) be mobile (e.g., a sensor mounted to another vehicle passing by a Mobile AP or Fixed AP, a drone-mounted sensor, a pedestrian-mounted sensor, etc.).”), (See at least fig 1-11, ¶ 49, “Fixed AP can simultaneously provide access to multiple Fixed APs, Mobile APs (e.g., vehicle OBUs, etc.), devices, user devices, sensors, things, etc.”), (See at least fig 1-11, ¶ 176, “Other sources of information may be, for
example, a communication network with fixed access points (FAPs) and the peer-to-peer network. An AV may handle information from its sensors and/or from any of the various
networks described herein. The sensors may comprise, for example, cameras, speed detectors, motion detectors, allergen detectors, light detectors, gas detectors, etc”).

Regarding claim 37, Matos discloses the DDS of claim 35 wherein said sensor data and said at least a subset of said sensor data are communicated between said DDS and said CAV over said communications medium (See at least fig 1-11, ¶ 38, “Once a vehicle enters the vicinity of such a sensor device, a wireless link may be established, so that the vehicle ( or Mobile AP or OBU thereof) can collect sensor data from the sensor device and upload the collected data to a database in the Cloud”), (See at least fig 1-11, ¶ 52, “The example network 300 comprises a wide variety of Mobile APs (or hotspots) that provide access to user devices, provide for sensor data collection, provide multi-hop connectivity to other Mobile APs, etc. For example, the
example network 300 comprises vehicles from different fleets”), (See at least fig 1-11, ¶ 133, “such a system may classify and/or prioritize the type of data to be sensed, transmitted, dropped, and/or shared (e.g., media content, sensor data, advertisements, notifications, end-user data, etc.) based on the requirements or needs of the various stakeholders, fleets, AVs, and/or parties”).

Regarding claim 38, Matos discloses the DDS of claim 35 wherein said sensor data comprises information describing road conditions; traffic signs and/or signals; and/or objects surrounding said CAV (See at least fig 1-11, ¶ 62, “CV technologies enable the communication of real-time information about, for example, vehicle traffic, environmental conditions, unexpected events, and all kinds of context information that characterizes the roads on which the AVs are travelling. With such information, AVs are equipped to make optimized decisions in-advance of encountering situations such as, for example, congested travel routes, accidents or other obstacles along the road, etc. Also, CV technologies enable AVs to maintain updated software/firmware and any data sets relied upon by the AV (e.g., road maps).”), (See at least fig 1-11, ¶ 98, “system may be configured to continue to scale and expand the functionality and capabilities, as AVs are endowed with ever increasing computational, storage, and processing resources that allow such AVs to run applications that leverage on resource intensive algorithms such as, for example, object detection and classification, map localization, path planning, video streaming, etc”), (See at least fig 1-11, ¶ 78, “support the design and implementation of such infrastructure elements from the beginning, including
providing support for the inclusion of the latest innovations in roadway striping, signage, and traffic control lights/signs, thus providing support for the best physical substrate to support AV operation”).

Regarding claim 39, Matos discloses the DDS of claim 35 further configured to integrate said data; provide said data to a prediction, planning, and decision-making system; store said data; and/or retrieve said at least a subset of data (See at least fig 1-11, ¶ 97, “enable the collection and fusion of different types of data, while enabling customized data filtering, at a vehicle or Cloud level; and provide APis to enable customized configuration of data sensing mechanisms
(e.g., sampling rates, resolution, frequency). Such a system may provide functionality and controls, for example, to enable data distribution for environmental awareness”), (See at least fig 1-11, ¶ 214, “machine learning application, deep learning application, and/or other artificial intelligence application(s), may process the various data to perform fusion of the data”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665